In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0289V
                                    Filed: October 10, 2017
                                        UNPUBLISHED


    AMALL ALI,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for petitioner.
Amy P. Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On March 1, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccine on January 15,
2016, caused her to suffer “distal rotator cuff tendinopathy of the right shoulder,
subacromial bursitis, subdeltoid bursitis, adhesive capsulitis, right shoulder
impingement, and bone marrow edema of the posterolateral humeral head.” Petition at
1. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters.
      On October 6, 2017, respondent filed his Rule 4(c) Report in which he states that
he does not contest that petitioner is entitled to compensation in this case. Rule 4(c)

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Report at 1. Specifically, respondent stated that petitioner’s alleged injury is consistent
with a shoulder injury related to vaccine administration (“SIRVA”) caused-in-fact by the
flu vaccine she received on January 15, 2016. Id. at 4. Further, respondent did not
identify any other causes for petitioner’s SIRVA, and records show that petitioner
suffered her condition for more than six months. Id. Therefore, based on the record as
it now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2